DETAILED ACTION
Claims 1-3, 8-11, 15-17, 21-22, 24-43 are pending in this office action.
In view of the Appeal Brief filed on 1/14/2021, PROSECUTION IS HEREBY REOPENED. New ground of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/USMAAN SAEED/           Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-11, 15-17, 21-22, 24-43 have been considered but are moot in new ground of rejections.



Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-11, 15-17, 22, 24-30, 34-35, 39-40   are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheha et al (or hereinafter “Sheha”) (US 20030036848) in view of Hayashida et al (or hereinafter “Hay”) (US 6067502), Rosenberg (US 20060271286), and Tillotson et al (or hereinafter “Till”) (US 20060250278) 
	 As to claims 1, 9, 15, Sheha teaches a computer-implemented method  comprising, an apparatus comprising: at least one processor; at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause a mobile terminal to perform at least the following or a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause at least one communication device to at least perform the following steps (paragraphs 61-62):
“in response to a user selection of at least one point of interest presented in a live image of a field of view of a camera of a mobile communication device operated by a user, determining, by a processor, location information of the at least one point of interest based, at least in part, on position information of the mobile communication device that includes a positioning sensor to acquire the position information” as in response to user selection of one point of interest presented in an image of a car or phone controlled by a user (fig. 9, paragraph 63), the system determines and displays a list of restaurants that includes addresses from the current position of user device  (figs. 9-10, paragraphs 63, 68) that includes to obtain the position information of the car or vehicle (fig. 1, paragraphs 8, 62 ).  The image is not an image of a field of view of a camera of a mobile communication device;
 “executing, by the processor, one or more parking related functionalities with respect to the parking object in response, at least in part on to the user selection, and the location information of the at least one point of interest” as calculating, by a processor, a route information for user with respect to the Point of Interest (POI) based on location information of the POI and user selection of desired point of interest 1404 (fig. 14, paragraph 77). The route information is no one or more parking related functionalities.
Sheha does not explicitly teach the claimed limitations:
a live image of a field of view of a camera of a mobile communication device; 
identifying the at least one point of interest as a parking object in the live image based on a visual search; wherein: 
the visual search is based on a search of the live image for related images, or communicating the live image, or features of the live image for conducting the visual search and receiving a result of the visual search and
one or more parking related functionalities.

Hay teaches the claimed limitations:
“the live image” as road map on a screen based on position of car ( col. 14, lines 1-15).  The road map is represented as live image;
“identifying the at least one point of interest as a parking object in the live image based on a visual search” as identifying traveling route as point of interest in road map based on a visual search (col. 28, lines 5-67, figs. 22-24).   The traveling route is not a parking object. The searching traveling route of visual road map is represented as visual search;
 “wherein: the visual search is based on a search of the live image for related images, or communicating the live image, or features of the live image for conducting the visual search and receiving a result of the visual search” as searching traveling route is based on communicating with visual road map (col. 28, lines 5-67, figs. 22-24).   The searching traveling route of visual road map is represented as visual search.
Sheha, Hay discloses a method of searching point of interest in a database.  These references are in the same field with the application’s endeavor.
It would have been obvious to person of an ordinary skill in the art at the time the invention was made to apply Hay’s teaching of identifying traveling route as point of interest in visual road map based on a visual search to Sheha’s system in order to provide a system for displaying a map into screens based on a traveling condition of the car so that a user can know a direction of the destination immediately and also know 

Rosenberg  teaches the claimed limitation: the live image; a live image of a field of view of a camera of a mobile communication device operated by a user (as a live image of a field of view of a camera of a vehicle is taken by a camera of a vehicle controlled by a user  (fig. 2, paragraphs 10, 26, 29)).
Sheha, Rosenberg discloses a method of searching point of interest in a database.  These references are in the same field with the application’s endeavor.
It would have been obvious to person of an ordinary skill in the art at the time the invention was made to apply Rosenberg’s teaching of live image of a field of view of a camera of a vehicle is taken by a camera of a vehicle controlled by a user to Sheha’s system in order to allow user can easily visit a store which is normally difficult to be located, and further to provide guide information containing the information about an eye-catching mark for easy approach to the store (Rosenberg: paragraph 84) and trend information about traffic jam point (Rosenberg: paragraphs 56, 60).

Till teaches the claimed limitations:
“executing, by the processor, one or more parking related functionalities with respect to the parking object in response, at least in part on to the user selection, and the location information of the at least one point of interest” as executing , by a computer (fig. 2), transmitting operation or reservation operation or parking (paragraph 62) or billing (paragraph 51) as one parking related functionality with time interval for which a parking space is needed (e.g. from 2 PM to 4 PM) near the Metropolitan Concert Hall as location information of parking lot.  The reservation request is submitted simply by selecting attributes of the parking space availability data presented in block 428 of FIG. 4B, for example, by selecting a parking space 304 and a time interval which has been indicated as available (paragraph 53).    The user request may also specify a particular time interval for which parking space availability information is sought (paragraph 48).  Metropolitan Concert Hall is represented as the location information of the at least one point of interest and the time interval that is selected or specified by a user is represented as user selection; parking space as point of interest is parking object;
“identifying the at least one point of interest as a parking object in the live image based on a visual search” as an image parking space in image 250 that is identified by a user is based on a visual search by a user e.g., user looks and selects one image parking space in image parking spaces (304A-304D) that are displayed  in image 250 to a user  for selection (fig. 3, paragraphs 46, 53). In particularly, if a plurality of parking spaces 304 meet the user's requirements, this information may be transmitted to the user interface 218 to allow the user 219 to select a desired parking space. Upon selection, the selected parking space(s) 304 are reserved 446. Reservation information is provided to the user 219 via the database interface 204 (paragraph 56). The image 250 is not live image.

It would have been obvious to person of an ordinary skill in the art at the time the invention was made to apply Till’s teaching of executing , by a computer, billing for one parking related functionality with respect to one or more parking spaces  in response to  a reservation request that is defined by a user including time interval for which a parking space is needed near the Metropolitan Concert Hall  and image parking space in image 250 that is identified by a user is based on a visual search by a user to Sheha’s system in order to provide optimal routing to the parking space based upon user input regarding the ultimate destination, and further to provide an system by which users, optionally for a fee, can request and receive data on parking availability, reserve a parking space, and pay for the reserved parking space in advance (Till: paragraphs 11, 47).

As to claims 2, 10, 16, Sheha, Till teach the claimed limitation “wherein the parking object has an association with the one or more parking related functionalities” as parking lot has an association with parking payment or request (Till: paragraphs 11-12, 23, 65).
As to claims 3, 11, 17, Sheha, Till  the claimed limitation “wherein the one or more parking related functionalities include accessing parking information, paying for parking, obtaining access pointers to a parking spot, or a combination thereof” as parking payment or request includes payment parking (Till: paragraphs 11-12, 23, 65).

As to claims 22, 24, Sheha teaches “wherein the mobile communication device comprises a mobile telephone” as cell phone (Sheha: paragraph 63).
As to claims 25, 27, Sheha, Till and Rosenberg teach the claimed limitation “enabling navigation with respect to the at least one point of interest” as user can navigate point of interest (Sheha: paragraph 71; Till: paragraphs 37, 66; Rosenberg: paragraphs 10, 26, 29).
As to claims 26, 28, Sheha, Till and Rosenberg teach the claimed limitation “presenting the at least one point of interest in the live image” as  user can navigate point of interest  (Sheha: paragraph 71; Till: paragraphs 37, 66) and the image-enhanced vehicle navigation system allows users to preview specific views they will see from their own vehicle (e.g., an automobile such as a car) when they reach a particular location. The particular location may be final or destination location of a driving route or an intermediate location between a current location of the vehicle and the destination location (e.g., at a location where they need to make a turn, take an exit, or otherwise take some driving action or monitor their progress along a driving route) (Rosenberg: paragraphs 10, 26, 29).
As to claims 29, 34, 39, Sheha, Till, Hay and Rosenberg teach the claimed limitation “wherein the position sensor is a global positioning system module” as GPS 
As to claims 30, 35, 40, Sheha, Till, Hay and Rosenberg teach the claimed limitation “wherein the global positioning system module is a GPS module or assisted GPS module” as GPS receiver unit (Hay: fig. 1) or GPS coordinates (Rosenberg: paragraph 6) or  GPS receiver as GPS module (Till: paragraph 66) or GPS system (Sheha: paragraph 8).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheha in view of Rosenberg, Hay and Till and further in view of Sadri et al (or hereinafter “Sadri”) (US 20050027705)
As to claim 21, Sheha does not explicitly teach the claimed limitation: wherein the visual search comprises: 6Attorney Docket No.: P3177US02Patent searching for one or more related images within a visual search database, or communicating the live image, or features of the live image to a visual search server for conducting the visual search and a receiving result. Rosenberg  a live image of a field of view of a camera of a vehicle is taken by a camera of a vehicle controlled by a user  (fig. 2, paragraphs 10, 26, 29). Sadri teaches when user selects a item e.g., restaurant number 2 on list 1604, the corresponding icon as image (paragraphs 54-55)  is highlighted in map 1602 as visual search database, (fig. 16, paragraphs 62- 63, 185).  It would have been obvious to person of an ordinary skill in the art at the time the invention was made to apply Sadri’s teaching and Rosenberg’s teaching to Sheha’s system in order to allow the user to navigate around the map by functions that are achieved by clicking around the map (Sadri: paragraph 45), to allow the user to restrict .

Claims 31, 36, 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheha in view of Rosenberg, Hay and Till and further in view of Fan et al  (US 6882313).
As to claims 31, 36, 41, Sheha does not explicitly teach the claimed limitation “wherein the position sensor comprises communication network signal triangulation”. Fan teaches GPS has communication network signal triangulation (col. 1, lines 30-45). Thus, It would have been obvious to person of an ordinary skill in the art at the time the invention was made to apply Fan’s teaching of GPS has communication network signal triangulation to Sheha’s system to track location of a moving device efficiently (Fan: col. 1, lines 10-25), allow the user or location-relevant service server 106 to determine whether or not a more or less frequent update is necessary (Fan: col. 3, lines 45-55) and further to provide more accurate driving directions in a driving direction service to reorient the vehicle towards the destination (Fan: col. 3, lines 40-65). 
Claims 32-33, 37-38, 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheha in view of Rosenberg, Hay and Till and further in view of Levy (US 6493676).
As to claims 32, 37, 42, Sheha does not explicitly teach the claimed limitation "wherein the parking object is a parking meter object". Levy teaches parking related to payment parking with respect to parking machine (col. 2, lines 10-67, col. 3, lines 15-
As to claims 33, 38, 43, Sheha does not explicitly teach the claimed limitation teach the claimed limitation “wherein the one or more parking related functionalities with respect to the parking object is one of accessing parking information, paying parking, or storing information related to paying tor parking service”. Levy teaches parking related to payment parking with respect to parking machine (col. 2, lines 10-67, col. 3, lines 15-40). It would have been obvious to person of an ordinary skill in the art at the time the invention was made to apply Levy's teaching to Sheba’s system to provide a system which is automatic and accurately records the exact time parked and charges accordingly (col. 2, lines 5-20) and further to save multiple meters, by using one parking machine for one parking lot saving multiple meters (Levy: col. 1, lines 55-67). 




	
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169